Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINERS AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with DAVID WEIRICH on (7/15/2021).
Claim 2 (currently amended): wherein the system further comprises a question and answer user interface to provide a question for the user at the question and answer user interface; to receive an answer from the user; and to send the answer to the hair analysis processor.
Claim 6 (currently amended):  The system of claim 1, wherein the display showing the hair product recommendation and/or the hair product usage recommendation, also shows an option for the user to purchase the product.
Claim 7 (currently amended):  The system of claim 1, wherein the hair condition to be analyzed is at least one of the following: Frizz; Volume; Freshness or Cleanliness; Moisture; Curliness; Length; Manageability; Damage; Shine; Hair age; and Hair health
Claim 13 (currently amended):  The method of claim 8, wherein the display showing the hair product recommendation and/or the hair product usage recommendation, also shows an option for the user to purchase the product.
Claim 14 (currently amended):  The method of claim 8, wherein the hair condition to be analyzed is at least one of the following: Frizz; Volume; Freshness or Cleanliness; Moisture; Curliness; Length; Manageability; Damage; Shine; Hair age; and Hair health.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 8, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 8 that includes 
Claim 1:
…
“
A hair analysis system comprising: (a) a camera to capture an image of a user and to send the image to a hair analysis processor; (b) the hair analysis processor: to analyze the user's hair condition based on the image by using a deep neural network that is trained using a plurality of images of users that each feature one or more micro features of a respective user's hair; and to provide an analysis result to a display wherein the analysis result is at least one of the following: the analyzed hair condition; a hair prediction based on the analyzed hair condition; a hair product recommendation based on the analyzed hair condition; a hair product usage recommendation based on the analyzed hair condition; and a hair evaluation recommendation based on the analyzed hair condition; and (c) the display to display the analysis result to the user.
”
Claim 8:
…
“
A hair analysis method comprising: (a) capturing an image of a user at a camera and to send the image from the camera to a hair analysis processor; (b) analyzing the user's hair condition at the hair analysis processor, based on the image from the camera by using a deep neural network that is trained using a plurality of images of users that each feature one or more micro features of a respective user's hair, and providing an analysis result to a display [[unit]] wherein the analysis result is at least one of the following: the analyzed hair condition; a hair prediction based on the analyzed hair condition; a hair product recommendation based on the analyzed hair condition; a hair product usage recommendation based on the analyzed hair condition; and Page 3 of 12Appl. No. 16/441749 Docket No. AA1288MC Reply to Office Action mailed on 3-25-21 Customer No. 27752a hair evaluation recommendation based on the analyzed hair condition; and (c) displaying at the display the analysis result to the user.
”
2-7 & 9-14 these claims are allowed because of their dependence on independent claims 1 & 8 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661